UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-54A NOTIFICATION OF ELECTION TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 FILED PURSUANT TO SECTION 54(a) OF THE ACT The undersigned business development company hereby notifies the Securities and Exchange Commission that it elects, pursuant to the provisions of section54(a) of the Investment Company Act of 1940 (the “Act”), to be subject to the provisions of sections55 through 65 of the Act and, in connection with such notification of election, submits the following information: Name:MacKenzie Realty Capital, Inc. Address of Principal Business Office: 1640 School Street, Moraga, California 94556 Telephone Number:(925) 631-9100 Name and address of agent for service of process: Chip Patterson MacKenzie Realty Capital, Inc. 1640 School Street Moraga, California 94556 Copies to: Steven F. Carman, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, Missouri 64112 Check one of the following: [ X ] The company has filed a registration statement for a class of equity securities pursuant to section12 of the Securities Exchange Act of 1934.Give the file number of the registration statement or, if the file number is unknown or has not yet been assigned, give the date on which the registration statement was filed:333-181853 [] The company is relying on rule12g-2 under the Securities Exchange Act of 1934 in lieu of filing a registration statement for a class of equity securities under that Act. The file number of the registration as an investment company pursuant to section8(a) of the Act, if any, of the company:Not Applicable The file number of the registration as an investment company pursuant to section 8(a) of the Act, if any, of any subsidiary of the company:Not Applicable The undersigned company certifies that it is a closed-end company organized under the laws of Maryland and with its principal place of business in California; that it will be operated for the purpose of making investments in securities described in section55(a)(1) through (3) of the Investment Company Act of 1940; and that it will make available significant managerial assistance with respect to issuers of such securities to the extent required by the Act. Pursuant to the requirements of the Act, the undersigned company has caused this notification of election to be subject to sections55 through 65 of the Investment Company Act of 1940 to be duly signed on its behalf in the city of Moraga on the17th day of July, 2013. MACKENZIE REALTY CAPITAL, INC. By: /s/Chip Patterson Name: Chip Patterson Title: Secretary Attest: /s/ Robert Dixon Name: Robert Dixon Title: President
